Exhibit 99.2 POWER OF ATTORNEY Know all by these presents, that the undersigned hereby constitutes and appoints Darren C. Wallis as the undersigned’s true and lawful attorney-in-fact to: execute for and on behalf of the undersigned Schedules 13D in accordance with Section 13(d) of theSecurities Exchange Act of 1934, as amended, and the rules thereunder (the “Exchange Act”) andif applicable, Forms 3, 4 and 5 in accordance with Section 16 of the Exchange Act relating to YuMe,Inc.(the “Company”); and do and perform any and all acts for and on behalf of the undersigned which may be necessary ordesirable to complete and execute any such Schedule 13D or Form3, 4 or 5, complete and executeany amendment or amendments thereto, and timely file such form with the United States Securitiesand Exchange Commission and any stock exchange or similar authority; and take any other action of any type whatsoever in connection with the foregoing which, in the opinionof such attorney-in-fact, may be of benefit to, in the best interest of, or legally required by, theundersigned, it being understood that the documents executed by such attorney-in-fact on behalf ofthe undersigned pursuant to this Power of Attorney shall be in such form and shall contain suchterms and conditions as such attorney-in-fact may approve in such attorney-in-fact’s discretion. The undersigned hereby grants to such attorney-in-fact full power and authority to do and perform any and every act and thing whatsoever requisite, necessary, or proper to be done in the exercise of any of the rights and powers herein granted, as fully to all intents and purposes as the undersigned might or could do if personally present, with full power of substitution or revocation, hereby ratifying and confirming all that such attorney-in-fact, or such attorney-in-fact’s substitute or substitutes, shall lawfully do or cause to be done by virtue of this power of attorney and the rights and powers herein granted.The undersigned acknowledges that such attorney-in-fact, in serving in such capacity at the request of the undersigned, is not assuming any of the undersigned’s responsibilities to comply with Section 13(d) or Section16 of the Exchange Act. This Power of Attorney shall remain in full force and effect until the undersigned is no longer required to file Schedules 13D and Forms 3, 4 and 5 with respect to the Company, unless earlier revoked by the undersigned in a signed writing delivered to such attorney-in-fact.Effective as of the date of this Power of Attorney, the undersigned hereby revokes any and all earlier-dated powers of attorney given by the undersigned for the purposes outlined herein. IN WITNESS WHEREOF, the undersigned has caused this Power of Attorney to be executed as of this 15th day of January, 2015. /s/ James A. Dunn, Jr. JAMES A. DUNN, JR.
